CHRISTIAN, J.
The offense is burglary of a private residence; the punishment, confinement in the penitentiary for five years.
The caption fails to show the date of adjournment of the trial court. Under the decisions the appeal must he dismissed. Howie v. State, 119 Tex. Cr. R. 17, 43 S.W.(2d) 594.
Appellant is granted fifteen days from this date in ■ which to perfect' the record.
The appeal is dismissed.
PER CURIAM.
The foregoing opinion of the Commission of Appeals has been examined by the judges of the Court of Criminal Appeals and approved by the court.